AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT AGREEMENT is made and entered into as of the 4th day of January,
2006 by and between Globix Corporation, a Delaware corporation (hereinafter
referred to as the “Company”), and Peter Stevenson, a resident of the
Commonwealth of Virginia (hereinafter referred to as the “Executive”); Executive
and Company, together the “Parties” and each a “Party”.

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated September 15, 2005;

WHEREAS, the Company and the Executive have agreed that the Executive will focus
his attention solely on the duties attendant to his role as Chief Executive
Officer of the Company; and

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
order to reflect the Executive’s new duties.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1.   Section 4 of the Employment Agreement dated September 15, 2005 is deleted
that the following new Section 4 is substituted for it:

“Section 4.  Duties. Except as set forth in Section 6.3 hereof, during the Term,
the Executive shall serve as the Chief Executive Officer of the Company,
reporting to the Chairman of the Board of Directors and Executive Chairman of
the Company.”

2.  Capitilized terms defined in this Amendment Agreement have the meaning
contained herein, Capitilized terms not defined in this Amendment Agreement and
defined in the Employment Agreement have the meaning ascribed to them therein.

3.  Except as specifically amended in this Amendment Agreement, the terms and
conditions of the Employment Agreement remain in full force and effect and
govern the interpretation and operation of this Amendment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the day and year first above written.

 

 

-1-

 


--------------------------------------------------------------------------------



 

GLOBIX CORPORATION:

 

 

By: 


[sig1.jpg]

 

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 


[sig2.jpg]

 

 





PETER STEVENSON
JANUARY 7th, 2006

 

 

 

 

 

 

-2-

 


--------------------------------------------------------------------------------



SCHEDULE A
TO
EMPLOYMENT AMENDMENT AGREEMENT
BETWEEN PETER STEVENSON AND GLOBIX CORPORATION

COMPENSATION

1.          Salary. During the Term, the Company shall pay to the Executive an
annualized salary (“Base Salary”) of $350,000, payable in accordance with the
Company’s normal business practices or in such other amounts and at such other
times as the Parties may mutually agree.

2.        Salary Increases. Such Base Salary shall be reviewed no less
frequently than annually during the Term of this Amendment Agreement and may be
increased but not decreased by the Company’s Board of Directors in its sole and
absolute discretion, after taking into consideration a variety of factors,
including, without limitation, the performance of the Executive and the Company
and the base salary (and raises) paid by comparable companies to executives
having comparable responsibilities. In the event of any increase, the increased
amount shall become the Base Salary.

3.         Bonuses. The Executive shall be eligible for an annual bonus (the
“Bonus”) equal to up to 50% of the Base Salary, which bonus shall be payable by
the Company upon the Executive and the Company achieving the performance targets
established for him each year by the Compensation Committee (the “Performance
Targets”). In the event that no targets are established, the achievement of the
Company’s approved budget for the fiscal year shall serve as a guide for
determining the appropriate achievement level, allocated among the various
budgeted objectives as the Compensation Committee shall deem appropriate in its
sole and absolute discretion. The Bonus, to the extent payable, will be payable
not more than 90 days following the end of the Company’s fiscal year. In
establishing performance targets and target bonus percentages for the Executive,
the Company will consider a variety of factors, including, without limitation,
performance targets set for, and bonus payments paid to, executives having
comparable responsibilities at comparable companies.

In addition to the bonuses contemplated by the foregoing paragraph, the
Executive shall be eligible for a bonus from time to time relating to certain
extraordinary items, in the sole and absolute discretion of the Board of
Directors or the Compensation Committee thereof.

4.         Life Insurance. The Company shall obtain and pay for a term life
insurance policy insuring against the death of the Executive in the amount of at
least $1,000,000, and naming such beneficiaries as the Executive shall designate
from time to time.

5.         Expenses. The Company shall reimburse the Executive for all
reasonable out-of-pocket expenses incurred in connection with his employment
hereunder, in accordance with Company policy (including those expenses incurred
by the Executive for lodging within the New York City metropolitan area during
the work week and for weekly

 

 

-3-

 


--------------------------------------------------------------------------------



roundtrip transportation between New York and Northern Virginia). The parties
further agree that the reasonable expense of maintaining an office in Virginia
which (subject to the Parties’ mutual understanding that the Executive shall be
present at the Company’s headquarters in New York City as often and for such
periods as the Board of Directors deems advisable) shall be deemed the
Executive’s principal place of employment, will be covered by the Company,
subject to the approval of the Compensation Committee as to scope and cost.

6.         Benefits. The Executive will be entitled to such fringe benefits,
including, but not limited to, medical, 401 (k) and insurance benefits, as may
be provided from time to time by Company to other senior officers of Company.

7.        Indemnification. The Company agrees to indemnify the Executive to the
fullest extent permitted under law and its by-laws, certificate of incorporation
or otherwise.

8.         Pursuant to a separate Non-Qualified Stock Option Amendment Agreement
(the “Option Amendment Agreement”) between the Company and the Executive, the
Company will issue to the Executive options to purchase an additional 320,888
shares of common stock (in addition to his currently vested 548,667 options) at
an exercise price of $2.75 per share. The Option Amendment Agreement will be
subject to the terms of the Company Stock Option Plan, and will detail
performance targets and will provide for immediate vesting in case of “change of
control” or termination without Cause. The Option Amendment Agreement shall
provide that all currently issued and vested options, as well as options to be
granted, to the extent subsequently vested, will have an exercise period of 6
months following the date of any termination.

 

 

-4-

 


--------------------------------------------------------------------------------